1
2
3                                           JS-6
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12    LANCE WILLIAMS,                                Case No. CV 19-9871-PA (KK)
13                               Petitioner,
14                         v.                        JUDGMENT
15    J. GASTELO, Warden,
16                               Respondent.
17
18
19         Pursuant to the Order Accepting Findings and Recommendation of United
20   States Magistrate Judge,
21         IT IS HEREBY ADJUDGED that the action is DISMISSED and (1) Claims
22   One and Three of the Petition challenging Petitioner’s ineligibility for early parole
23   review are DISMISSED without prejudice to Petitioner filing a civil rights complaint
24   pursuant to 42 U.S.C. § 1983; and (2) Claim Two of the Petition challenging the
25   November 6, 2018 disciplinary hearing is DENIED and DISMISSED with prejudice.
26
     Dated: March 25, 2020
27                                             PERCY ANDERSON
                                               United States District Judge
28
